Citation Nr: 0313804	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  95-18 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The appellant had active duty from February 1987 to April 
1992, and this ended with an other than honorable discharge.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1993 RO administrative decision which 
determined that the appellant's active service was under 
dishonorable conditions for VA purposes, because of willful 
and persistent misconduct, thus constituting a bar to VA 
benefits.  The case was remanded by the Board in July 1997 
and July 1999.  


FINDINGS OF FACT

1.  On February 17, 1987, the appellant commenced active duty 
(with a commitment of 3 years of active duty).  This 
enlistment continued until an honorable discharge on August 
2, 1989, and such intervening honorable discharge was given 
for the sole purpose of reenlistment (he was not eligible for 
complete separation on that date).  He then reenlisted (for 4 
years of active duty) on August 3, 1989.  He thereafter 
continued on active duty until April 3, 1992, when he was 
given an other than honorable discharge.

2.  If the appellant did not have the intervening discharge 
to renlist, his 3 year active duty commitment which started 
on February 17, 1987 would have ended on February 16, 1990, 
and on February 16, 1990 he likely would have received a 
discharge under honorable conditions.

3.  The final other that honorable discharge on April 3, 1992 
was given because of multiple offenses which were volitional 
and repetitive, and such discharge was given in lieu of a 
planned court martial for the offenses.  He was not insane at 
the time of commission of the offenses which led to such 
other than honorable discharge.


CONCLUSIONS OF LAW

1.  The appellant's active duty from February 17, 1987 to 
February 16, 1990 was not dishonorable for VA purposes and is 
not a bar to VA benefits based on such period of service.  
38 U.S.C.A. § 101(2), (18) (West 2002); 38 C.F.R. §§ 3.12, 
3.13 (2002).

2.  The appellant's active duty from February 17, 1990 to 
April 3, 1992 ended with an other than honorable discharge 
due to willful and persistent misconduct; such period of 
service is dishonorable for VA purposes and is a bar to VA 
benefits (exclusive of certain health care) based on such 
period of service.  38 U.S.C.A. §§  101(2), 5303 (West 2002); 
38 C.F.R. §§ 3.12, 3.13 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, RO decisions, the 
statement of the case, Board remands, and supplemental 
statements of the case, the appellant has been informed of 
the evidence necessary to substantiate his claim, and of his 
and VA's respective obligations to obtain different types of 
evidence.  Identified relevant records have been obtained.  
The Board finds that the notice and duty to assist provisions 
of the law have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Records from the service department show that on February 17, 
1987, the appellant commenced active duty in the Army, with 
an initial commitment of 3 years of active duty.  This period 
of active duty continued until an honorable discharge on 
August 2, 1989, and such intervening honorable discharge was 
given for the sole purpose of reenlistment (he was not 
eligible for complete separation on that date).  He then 
reenlisted (for 4 years of active duty) on August 3, 1989.  
He thereafter continued on active duty until April 3, 1992, 
when he was given an other than honorable discharge.

Service department records show that a urinalysis 
administered in December 1988 was positive for cocaine.  In 
January 1989, the appellant received non-judicial punishment 
under Article 15 for the offense of wrongful possession and 
use of cocaine.  Subsequently, he participated in a drug 
abuse prevention program, from which he was released in June 
1989.  

But for the intervening discharge for the sole purpose of 
reenlistment, the appellant's initial 3 year active duty 
commitment would have come to an end on February 16, 1990.

A unit urinalysis in November 1991 detected the presence of 
cocaine in the appellant's urine.  The appellant received 
non-judicial punishment for this offense.  In February 1992, 
the appellant was arrested by civilian authorities, and 
charged with forgery and possession of drugs.  In April 1992, 
he was convicted of the forgery charge and the possession 
charge was dropped.  

In March 1992, a psychiatric interview of the appellant was 
conducted.  The appellant was alert, oriented, and 
cooperative, with no evidence of psychosis or major affective 
disorder.  He had logical, goal-directed thoughts.  He 
described a 3-1/2 year history of crack cocaine 
use/dependency.  He had been to rehabilitation twice, in 1989 
and in 1991.  His last usage was 3 days earlier.  He appeared 
to be a bright, personable, and generally reasonable but 
somewhat impulsive individual.  

Later that month, a discharge for the good of the service was 
requested by the appellant, to avoid trial by court martial 
on several charges.  In this document, he said he understood 
that as a result of his under other than honorable discharge, 
he would be deprived of many or all Army benefits, and that 
he may be ineligible for many or all benefits administered by 
VA.  He was discharged from service on April 3, 1992, under 
other than honorable conditions.

According to a report of contact with the Staff Judge 
Advocate in March 1993, the appellant had received an other 
than honorable discharge because of charges filed under 
Articles 112(a) (unauthorized possession and use of a 
controlled substance), 134 (abusing public animals), 86 
(AWOL), and 90 (disrespect and disobeying an officer).  

In December 1996, the Army Discharge Review Board denied the 
appellant's request for an upgraded discharge.  

The appellant contends that except for his drug problem, he 
was not a bad soldier.  He states that morale was bad in his 
unit, and his request for drug treatment had been ignored.  
He said he underwent surgery on his right foot, and while on 
convalescent leave, he was called back for the urinalysis 
which was positive.  After that, his drug problem became 
worse, and he stole a money order, which resulted in the 
forgery charge.  He says he was charged with AWOL for the two 
days he was in a civilian jail.  He notes that he has stopped 
using drugs, and is an alcohol/drug abuse counselor.  

The law provides that in order to be considered a "veteran" 
for the purpose of qualifying for VA benefits, a former 
serviceman must have had active duty and been discharged or 
released therefrom under conditions "other than 
dishonorable."  Compensation and most other VA benefits are 
barred if they are claimed with reference to a period of 
service which is found to be dishonorable for VA purposes.  
When a serviceman is given an other than honorable discharge 
by the service department, the VA decides whether the 
character of such discharge is dishonorable for VA purposes.  
There are a number of listed reasons why an other than 
honorable discharge may be considered dishonorable for VA 
purposes, and among the reasons are acceptance of an 
undesirable discharge to escape trial by general court 
martial, and willful and persistent misconduct.  38 U.S.C.A. 
§§ 101(2), 5303; 38 C.F.R. § 3.12(d).  As to "willful and 
persistent misconduct," regulation provides that such does 
not include an other than honorable discharge because of a 
minor offense if service was otherwise honest, faithful, and 
meritorious.  38 C.F.R. § 3.12(d)(4).  

The law also provides that when determining whether a person 
has qualifying service for VA purposes, the term "discharge 
or release" from active duty includes the satisfactory 
completion of the active service for which the person was 
obligated at the time of entry into such service, in the case 
of a person who, due to enlistment or reenlistment, was not 
awarded a discharge or release from such period of service at 
the time of such completion thereof, and who, at such time, 
would otherwise have been eligible for the award of a 
discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.13.  In 
short, the person may be deemed to have constructively 
received a good discharge upon successful completion of the 
initial term of service, and VA benefits may be awarded based 
on such period of service.

The burden is on the appellant to establish, by a 
preponderance of the evidence, that he is a "veteran" (with 
a qualifying discharge), and the reasonable doubt doctrine 
does not apply to this question.  See, e.g., Holmes v. Brown, 
10 Vet. App. 38 (1997); Aguilar v. Derwinski, 2 Vet. App. 21 
(1991).   

As noted, the appellant started active duty on February 17, 
1987, and he then had a 3 year active duty commitment.  Such 
initial period of active duty would have expired on February 
16, 1990, but it did not due to an intervening discharge to 
reenlist.  During the period from February 17, 1987 to 
February 16, 1990, the appellant generally had good conduct, 
except for an isolated Article 15 offense.  The Board finds 
that if the initial 3 year period of active duty had ended as 
initially scheduled, the appellant likely would have received 
an honorable discharge (or a discharge under honorable 
conditions), and such period would not have ended with 
issuance of an other than honorable discharge.  Considering 
the legal authority on constructive discharges (38 U.S.C.A. 
§ 101(18) and 38 C.F.R. § 3.13), the Board finds that the 
appellant's service from February 17, 1987 to February 16, 
1990 was not dishonorable and is not a bar to VA benefits 
based on such period of service.  The appellant is a 
"veteran" for VA purposes based on such period of service.  
38 U.S.C.A. § 101(2).

As to the appellant's remaining active duty from February 17, 
1990 to April 3, 1992, such period ended with an other than 
honorable discharge given because of multiple offenses and to 
avoid trial by court martial.  In denying the claim, the RO 
cited the reason of willful and persistent misconduct 
(38 C.F.R. § 3.12(d)(4)) as the basis for finding that the 
appellant's service was dishonorable for VA benefits 
purposes.  [It appears that the bar of 38 C.F.R. § 3.12(d)(1) 
concerning accepting an undesirable discharge to escape trial 
by general court martial might also apply (although it is 
unclear whether a general court martial was the type of court 
martial which was planned).]  Service department records show 
that during this period of time the appellant had various 
offenses involving illicit drug use, forgery, and other 
wrongdoing.  The offenses were done by the appellant's own 
volition and were repetitive; there was misconduct which was 
both willful and persistent; and the other than honorable 
discharge was not given for an isolated minor offense.  There 
is no evidence that the appellant was insane at the time he 
committed the acts in question.  See 38 C.F.R. § 3.12(b).  
The Board must consider his conduct at the time of the 
offenses, not his reported commendable conduct after service.  
Based on all the evidence, the Board concludes that the 
period of active duty from February 17, 1990 to April 3, 1992 
ended with an other than honorable discharge due to willful 
and persistent misconduct, and such period of service is 
dishonorable for VA purposes and is a bar to VA benefits 
based on such period of service.  


ORDER

The appellant's active duty from February 17, 1987 to 
February 16, 1990 was not dishonorable for VA purposes and is 
not a bar to VA benefits based on such period of service; to 
that extent, the appeal is granted.

The appellant's active duty from February 17, 1990 to April 
3, 1992 was dishonorable for VA purposes and is a bar to VA 
benefits  based on such period of service; to that extent, 
the appeal is denied.

	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

